DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/23/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 24-25 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 20, there is insufficient antecedent basis “the wear-resistance layer” (line 9) since the claim does not previously recite any wear-resistance layer. It appears that claim should state: a wear-resistance layer disposed on the preform after the depositing. Appropriate correction is requested. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 11-12, 14-16, 20, 24-25, 29, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld (US 2018/0326547) in view of Schultz et al. (US 8636194, “Schultz”) & Yu et al. (Non-beam based metal additive manufacturing enabled by additive friction stir deposition, Scripta Materialia, 2018, issue 153, pg. 122-131, hereafter “Yu”, NPL of record).
Regarding claim 1, Stadtfeld discloses a method for additive manufacturing an article (gear- abstract, figs. 1-2, 6), the method comprising: additively depositing a material (teeth material such as steel- [0006]) on a surface of a preform (base/blank) by a welding head 13 (figs. 1, 4) to provide an intermediate article [0017, 0029]; and machining the intermediate article (finishing operation such as grinding) to remove therefrom at least a portion of the material [0030].  
Stadtfeld differs from the claim in lacking a friction stir deposition and mentioning wear-resistant material. However, such technique is known in the art. Schultz (also drawn to fabrication by friction stir deposition- abstract) teaches deposition of a metal-matrix composite (MMC) coating, which includes a material having a continuous metallic phase with another dispersed discontinuous phase, onto a substrate/preform surface. The discontinuous phase in the MMC may comprise reinforcement ceramics such as carbide boride, nitride and/or oxide in a metal matrix (col. 3, line 57 thru col. 4, line 4), which meets aluminum matrix with ceramic reinforcement. The MMC material exhibits enhanced mechanical properties (col. 4, lines 35-52; Table 1). Schultz discloses that various types of substrates may be coated using the friction stir fabrication, including metal substrates comprising Al, Ni, Mg, Ti and Fe (col. 4, lines 53-55). This meets recited aluminum alloy or titanium alloy substrate/preform. Schultz teaches that deposition by friction stir process refines the coating microstructure and produces a homogeneous coating with a good bond strength approaching the ultimate tensile strength of the base alloy (col. 6, lines 60-66).  Similarly, Yu teaches additive friction stir deposition for manufacturing of metal and metal-matrix composites, wherein a feed/filler material is delivered through a hollow rotating shoulder and bonds with the substrate through plastic deformation at the interface (pg. 123- section 2.1 Process description, fig. 1). Heat is generated by dynamic contact friction between material and tool, dissipated by severe plastics deformation of the material, and transferred inside the material by thermal conduction & convection via material flow (section 2.2). Consequently, such plastic deformation yields an intermixed interface layer between the substrate and the deposited material. Yu teaches that additive friction stir deposition provides several benefits similar to friction stir processing, especially in terms of microstructure formation and applicability to a broad range of alloys including traditionally non-weldable alloys; due to the solid-state nature and absence of melting, parts do not suffer issues associated with rapid solidification, e.g. porosity, hot cracking etc. (pg. 124). Yu also discloses that the substrate and deposited material can be different to produce dissimilar materials, multi-layer design and fabrication of functionally-graded composites (pg. 125- section 3.4, Table 1). For instance, the deposited Ti-6Al-4V alloy material (Table 1) provides wear-resistance. Exemplary metal matrix composites (MMC) include materials like Al-M, Al-W and Al-SiC (pg. 126- left column), which meets the claimed MMC wear-resistance material. 
Given teachings of Schultz and Yu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize additive friction stir tool to deposit a metal-matrix composite material in the manufacturing method of Stadtfeld because the solid-state method would avoid issues associated with rapid solidification (e.g. porosity, hot cracking etc.) and the MMC material would enable to fabricate a multi-layer gear product with enhanced properties of good bond strength approaching the ultimate tensile strength as well as wear-resistance. Accordingly, the combination of Stadtfelt, Schultz and Yu discloses a preform comprising a high-toughness material such as aluminum alloy or titanium alloy, depositing wear-resistant MMC material by additive friction stir process to provide an intermediate articles, and finally machining the intermediate article in a finishing operation.
As to claims 2 and 5-6, Stadtfeld as modified by Schultz & Yu above discloses that the first composition (base/preform material) comprises a aluminum alloy or titanium alloy (Schultz, Yu) and the wear-resistant material comprises an aluminum metal-matrix composite with ceramic reinforcement (Schultz- col. 3, line 57 thru col. 4, line 4 and Yu- pg. 126).  
As to claim 8, Yu discloses that additive friction stir deposition is used to fabricate functionally-graded materials (pg. 125- section 3.4). Thus, one of ordinary skill in the art would have found it obvious to deposit a graded wear-resistant material on the surface of the preform in the method of Stadtfeld & Yu in order to fabricate gear product with desired wear-resistance quality.  
As to claim 11, Stadtfeld discloses that the preform comprises partially-formed gear teeth (figs. 3-4, 6), and wherein a wear-resistant material is deposited on the partially-formed gear teeth in the combination of Stadtfelt & Yu.  
As to claim 12, Stadtfeld shows that the preform comprises a generally cylindrical body, and wherein the surface is a circumferential surface of the generally cylindrical body (figs, 1, 6).  
As to claim 14, Stadtfeld discloses that the gear tooth is constructed from multiple layers of materials (e.g. steel) with each layer being formed by a predetermined number of rows and such arrangement includes additively depositing a metallic material on a metallic substrate to yield the preform (figs. 2-3, [0006, 0018]). In light of Yu, a person of ordinary skill in the art would have found it obvious to utilize additive friction stir tool to deposit a metallic material on a substrate to make the preform necessary for gear in the method of Stadtfeld. The combination of Stadtfeld & Yu discloses depositing by additive friction stir deposition a metallic material on a metallic substrate to yield the preform and then depositing the wear-resistant material on the preform.  
As to claim 15, Stadtfeld discloses the metallic material and the metallic substrate are compositionally substantially the same (steel layers- figs. 2-3).  
As to claim 16, Stadtfeld as modified by Yu above encompasses additive friction stir deposition which comprises plasticizing portions of the preform and the wear-resistant material to yield an intermixed interface layer between the preform and the wear-resistant material.  
Regarding claim 20, Stadtfeld discloses a method for additive manufacturing of gears (abstract, figs. 1-2, 6), the method comprising: additively depositing a material (teeth material such as steel- [0006]) on a surface of a preform (base/blank) by a welding head 13 (figs. 1, 4) to provide an intermediate article [0017, 0029]; and machining the intermediate article (finishing operation such as grinding) to remove therefrom at least a portion of the deposited material [0030].  
Stadtfeld differs from the claim in lacking a friction stir deposition and mentioning wear-resistant material. However, such technique is known in the art. Schultz (also drawn to fabrication by friction stir deposition- abstract) teaches deposition of a metal-matrix composite (MMC) coating, which includes a material having a continuous metallic phase with another dispersed discontinuous phase, onto a substrate/preform surface. The discontinuous phase in the MMC may comprise reinforcement ceramics such as carbide boride, nitride and/or oxide in a metal matrix (col. 3, line 57 thru col. 4, line 4), which meets aluminum matrix with ceramic reinforcement. The MMC material exhibits enhanced mechanical properties (col. 4, lines 35-52; Table 1). Schultz discloses that various types of substrates may be coated using the friction stir fabrication, including metal substrates comprising Al, Ni, Mg, Ti and Fe (col. 4, lines 53-55). This meets recited aluminum alloy or titanium alloy substrate/preform. Schultz teaches that deposition by friction stir process refines the coating microstructure and produces a homogeneous coating with a good bond strength approaching the ultimate tensile strength of the base alloy (col. 6, lines 60-66).  Similarly, Yu teaches additive friction stir deposition for manufacturing of metal and metal-matrix composites, wherein a feed/filler material is delivered through a hollow rotating shoulder and bonds with the substrate through plastic deformation at the interface (pg. 123- section 2.1 Process description, fig. 1). Heat is generated by dynamic contact friction between material and tool, dissipated by severe plastics deformation of the material, and transferred inside the material by thermal conduction & convection via material flow (section 2.2). Consequently, such plastic deformation yields an intermixed interface layer between the substrate and the deposited material. Yu teaches that additive friction stir deposition provides several benefits similar to friction stir processing, especially in terms of microstructure formation and applicability to a broad range of alloys including traditionally non-weldable alloys; due to the solid-state nature and absence of melting, parts do not suffer issues associated with rapid solidification, e.g. porosity, hot cracking etc. (pg. 124). Yu also discloses that the substrate and deposited material can be different to produce dissimilar materials, multi-layer design and fabrication of functionally-graded composites (pg. 125- section 3.4, Table 1). For instance, the deposited Ti-6Al-4V alloy material (Table 1) provides wear-resistance. Exemplary metal matrix composites (MMC) include materials like Al-M, Al-W and Al-SiC (pg. 126- left column), which meets the claimed MMC wear-resistance material. 
Given teachings of Schultz and Yu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize additive friction stir tool to deposit a metal-matrix composite material in the manufacturing method of Stadtfeld because the solid-state method would avoid issues associated with rapid solidification (e.g. porosity, hot cracking etc.) and the MMC material would enable to fabricate a multi-layer gear product with enhanced properties of good bond strength approaching the ultimate tensile strength as well as wear-resistance. Accordingly, the combination of Stadtfelt, Schultz and Yu discloses a preform comprising a high-toughness material such as aluminum alloy or titanium alloy, depositing wear-resistant MMC material by additive friction stir process to provide an intermediate articles, and finally machining the intermediate article in a finishing operation.
As to claim 24, Stadtfeld as modified by Yu above encompasses additive friction stir deposition which comprises plasticizing portions of the preform and -4-Docket No. 19-2005-US-NPPreliminary Amendmentthe metal-matrix composite to yield an intermixed interface layer between the preform and the metal-matrix composite.  
As to claim 25, Stadtfeld discloses that additive manufacturing multi-axis machine 11 includes cutting head (fig. 1, [0017]). One looking to manufacture gears on mass level would recognize that the additively fabricated bulk preform can be cut to yield a plurality of gears and this would be more efficient than individually producing each gear. Consequently, it would have been obvious to an artisan to cut the machined intermediate article across a longitudinal central axis of the preform in the method of Stadtfeld an Yu to provide a plurality of gears. The claim would have been obvious because a person of ordinary skill has good reason (efficient mass production of gears) to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (see MPEP 2143- exemplary rationales). 
As to claims 29, 31 and 33, Yu discloses the preform/substrate comprising Ti-6Al-4V (Table 1), which is a commercially known alloy used for many aerospace applications. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a Ti-6Al-4V in the method of Stadtfelt to manufacture a desired aerospace component such as an airframe or a fan blade. Stadtfeld as modified by Schultz & Yu above discloses that the wear-resistant material comprises an aluminum metal-matrix composite with ceramic reinforcement.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld in view of Schultz & Yu as applied to claim 8 above, and further in view of Hofmann et al. (US 2018/0257141, “Hofmann”).
As to claim 9, Yu mentions fabricating functionally-graded materials but is silent as to depositing a second wear-resistant material on the first wear-resistant material. However, such technique is known in the art. Hofmann (directed to metal additive manufacturing) discloses fabricating gear flexspline, wherein different sections are deposited along the z-axis to provide different mechanical properties such as to improve wear resistance and resistance to fracturing, thereby by creating functionally-graded gear components (fig. 13, [0088, 0096]). In this manner, the functionally-graded component includes a second wear-resistant material deposited on the first wear-resistant material along the z-axis. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to deposit a second wear-resistant material on the first wear-resistant material in the method of Stadtfeld & Yu because doing so would produce a functionally-graded gear component with improved wear-resistance, as suggested by Hofmann.
Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld in view of Schultz & Yu as applied above, and further in view of Ram et al. (Mechanical Behaviour of Alumina Silicon Carbide Reinforced Metal Matrix Composite, IOP Conf. Series: Mater. Sci. and Eng., 2017, pg. 1-6, see attached NPL).
As to claims 30 and 32, Schultz discloses deposited MMC material comprising aluminum and silicon carbide spherical particles (col. 4, lines 5-7; examples 2, 5), but is silent as to alumina. However, such MMC composite material is known in the art. Ram (NPL) is directed to evaluating microstructure and properties of aluminum alloy with alumina-silicon carbide particulates reinforced composites and discloses that this hybrid MMCs provide increased hardness, and impact strength, thereby finding increased applications in aerospace, automobile and transportation industry (pg. 1- abstract). Ram further teaches that the innovative MMC made of aluminum reinforced with Al2O3SiC particles gives significantly enhanced properties of higher strength, stiffness and weight savings (pg. 2- first paragraph). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize MMC material of aluminum reinforced with Al2O3SiC particles in the method of Stadtfelt, Schultz and Yu because doing so would result in advantages of significantly enhanced properties of higher strength, stiffness and weight savings, as suggested by Ram.

Response to Amendment and Arguments
Applicant's arguments filed 3/23/22 have been fully considered but they are not persuasive for following reasons. Examiner also notes that previous 103 rejection has been modified with disclosure of Schultz above in light of recent amendment.
Regarding claims 1 and 20, Applicant argues (pg. 3 of Remarks):
The Examiner references section 3.4 and Table 1 of Yu for support with respect to depositing dissimilar materials on substrates and specifically notes the reference to Ti-6A1- 4V. Table 1 of Yu, however, lists depositing Al 6061 and Ti-6A1-4V materials on substrates of the same composition. (Yu, Table 1.) The only examples of dissimilar materials disclosed in Table 1 and section 3.4 of Yu are directed to Nb and Ta coatings on Cu substrates. Claim 1 is not directed to Cu substrates having Nb and Ta coatings. Claim 1 is directed to additive friction stir deposition of a wear-resistant material comprising a metal-matrix composite on a high-toughness material, particularly aluminum alloy, titanium alloy, or steel. Further, section 3.4 of Yu states that "to ensure strong solid-state bonding, the substrate and deposited material cannot have drastically different mechanical properties at the strain rates typically in friction stir processes." (Id., section 3.4.) Thus, Yu teaches away from depositing materials onto substrates having different mechanical properties.

In response, examiner notes that Yu indeed teaches deposited material being different than the substrate material (pg. 125- last paragraph in left column): 
In additive friction stir process, the substrate material and the deposited material do not need to be the same. When fabricating dissimilar materials, the thermomechanical process can lead to metallurgical bonding and good adhesion at the interface despite the differences in chemistry, mechanical properties and thermal properties. 

Accordingly, one skilled in the art reading this would recognize that Yu appreciates providing different materials for the substrate and deposited material. A prior art reference does not teach away simply because it does not disclose the claimed subject matter or because it discloses alternatives. In this case, providing dissimilar materials for the substrate and deposited material is recognized alternative. Therefore, examiner submits that Yu does not teach away from the claim. Additionally, examiner points that current rejection also relies upon disclosure of Schultz concerning dissimilar materials for the substrate and deposited material.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735